Case: 18-20007      Document: 00514530571         Page: 1    Date Filed: 06/27/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                    FILED
                                    No. 18-20007                                 June 27, 2018
                                  Summary Calendar                               Lyle W. Cayce
                                                                                      Clerk

BANK OF AMERICA NATIONAL ASSOCIATION, as successor by merger to
LaSalle Bank National Association, as Trustee for Certificate holders of Bear
Stearns Asset Backed Securities I L.L.C., Asset - Backed Certificates Series
2007- HE1,

              Plaintiff - Appellee

v.

SHAUNE S. STAUFFER,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-2765


Before KING, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Roughly six years after Shaune Stauffer defaulted on her home
mortgage, Bank of America, N.A., brought a diversity action against her to
foreclose on the house. After Stauffer answered, Bank of America moved for



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20007     Document: 00514530571     Page: 2   Date Filed: 06/27/2018



                                  No. 18-20007
summary judgment, claiming its entitlement to judicial foreclosure as a matter
of law. Stauffer defended, asserting Bank of America’s foreclosure claim was
time-barred. She also asserted, among other affirmative defenses, defenses of
failure to mitigate damages, estoppel, and waiver. The district court granted
Bank of America’s summary judgment motion and denied all of Stauffer’s
defenses.
      Stauffer now appeals, claiming that fact issues necessitate a trial on her
affirmative defenses of failure to mitigate, estoppel, and waiver. (She does not
contest that Bank of America has established the necessary elements of its
foreclosure claim and does not re-urge her statute of limitations defense.)
      We review grants of summary judgment de novo, applying the same
standard as the district court. United States v. Caremark, Inc., 634 F.3d 808,
814 (5th Cir. 2011). Under Federal Rule of Civil Procedure 56, summary
judgment on a defense is appropriate “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment
as a matter of law.” Fed. R. Civ. P. 56(a). The party moving for summary
judgment—here Bank of America—may discharge its burden “by pointing out
that the record contains no support for the non-moving party’s claim,” Stahl v.
Novartis Pharm. Corp., 283 F.3d 254, 263 (5th Cir. 2002), as it so did below.
This shifts the burden to the non-movant, who cannot “rest upon mere
allegations” in the pleadings, but must “identify specific evidence in the record
and . . . articulate the precise manner in which that evidence supports his or
her claim.” Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998).
      In this case, Stauffer failed to meet her Rule 56 burden before the district
court. The sum total of her summary judgment briefing below on her three
current defenses was a three-sentence paragraph with no citations to evidence
or caselaw. Stauffer did attach an affidavit to her summary judgment motion,
but she failed to “articulate” precisely how the affidavit supported her defenses.
                                        2
    Case: 18-20007    Document: 00514530571     Page: 3   Date Filed: 06/27/2018



                                 No. 18-20007
See id. Her only claim now is that the district court should have pieced together
the relevant assertions in her affidavit and considered unraised arguments
that would allow her defenses to survive summary judgment. We will not
impose that burden upon the district court or take it up ourselves. See United
States v. Scroggins, 599 F.3d 433, 446-48 (5th Cir. 2010) (holding that failure
to adequately brief an argument to the district court forfeits the argument).
Accordingly, the judgment of the district court is AFFIRMED.




                                       3